     Case 3:20-cv-01968-JLS-KSC Document 25 Filed 01/21/21 PageID.261 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   JOSEPH DAVALL,                                      Case No.: 3:20-cv-1968 JLS (KSC)
     CDCR #AW-8294,
12
                                        Plaintiff,       ORDER REFERRING MOTION TO
13                                                       DISMISS TO MAGISTRATE JUDGE
                         vs.                             KAREN S. CRAWFORD
14
     A. CORDERO; D. WHITE;
15   WHITMAN,
16                                  Defendants.          (ECF No. 22)
17
18
19         Presently before the Court is Defendant Whitman’s Motion to Dismiss for Failure to
20   State a Claim. (ECF No. 22.) The Motion is HEREBY REFERRED to the Honorable
21   Karen S. Crawford, United States Magistrate Judge, for report and recommendation
22   pursuant to section 636(b)(1)(B) of title 28 of the United States Code and Local Rule 72.1.
23   See 28 U.S.C. § 636(b)(1)(B); S.D. Cal. Civ. R. 72.1. Accordingly, the Court VACATES
24   ///
25   ///
26   ///
27   ///
28   ///
                                                     1
                                                                              3:20-cv-1968 JLS (KSC)
     Case 3:20-cv-01968-JLS-KSC Document 25 Filed 01/21/21 PageID.262 Page 2 of 2



 1   the hearing on the Motion set for March 4, 2021. Magistrate Judge Crawford will issue a
 2   separate briefing schedule for the motion.
 3         IT IS SO ORDERED.
 4   Dated: January 21, 2021
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  2
                                                                          3:20-cv-1968 JLS (KSC)
